 



EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT
AND SECURITY AGREEMENT
AND
LIMITED WAIVER
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT AND LIMITED
WAIVER dated as of March  2,  2007 (this “Amendment”) by and among CRAWFORD &
COMPANY, a Georgia corporation (“Crawford”), and CRAWFORD & COMPANY
INTERNATIONAL, INC., a Georgia corporation (“International”; International and
Crawford are collectively referred to herein as the “Borrowers”, and each
individually as a “Borrower”), the LENDERS party hereto (the “Lenders”) and
SUNTRUST BANK (“SunTrust”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
     WHEREAS, the Borrowers, the Lenders and Administrative Agent are parties to
that certain Credit Agreement dated as of October 31, 2006 (the “Credit
Agreement”);
     WHEREAS, the Borrowers and the Subsidiary Loan Parties (as defined in the
Credit Agreement) are parties to that certain Security Agreement dated as of
October 31, 2006 in favor of the Administrative Agent (the “Security
Agreement”);
     WHEREAS, the Borrowers, the Lenders party hereto and the Administrative
Agent desire to amend certain provisions of the Credit Agreement and the
Security Agreement on the terms and conditions contained herein;
     WHEREAS, the Borrowers have informed the Administrative Agent and the
Lenders that they have experienced delays with respect to certain post-closing
deliveries required under the Credit Agreement and that they have made certain
intercompany transfers to and among foreign subsidiaries prior to the date
hereof;
     WHEREAS, the Borrowers have further informed the Administrative Agent and
the Lenders that (a) due to such delays they cannot satisfy their obligations
under subsections (a), (b) and (h)(iii) of Section 5.17 of the Credit Agreement
within the time periods set forth therein (prior to giving effect to the
amendments set forth herein) and (b) due to such intercompany transfers they
cannot comply with Sections 7.1 and 7.4 of the Credit Agreement (the “Specified
Defaults”); and
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders waive the Specified Defaults, and the effects thereof, under the Credit
Agreement and amend the Credit Agreement with respect to the Specified Defaults
set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Amendments to Credit Agreement. Subject to satisfaction of the
conditions contained in Section 4 below, the parties hereto agree that the
Credit Agreement is modified as follows:
     (a) Section 5.1(c) of the Credit Agreement is amended by inserting the
phrase “substantially in the form of Exhibit H attached hereto” after the words
“Responsible Officer” in the second line of such Section.
     (b) Section 5.17(a) of the Credit Agreement is amended by deleting the
number “90” and substituting in its place the number “150”.
     (c) Section 5.17(b) of the Credit Agreement is amended by deleting the
number “90” in the first line and in the second to last line of such Section
and, in each place, substituting the number “150”.
     (d) Section 5.17(h)(iii) of the Credit Agreement is amended by deleting the
number “45” and substituting in its place the number “135”.
     (e) Section 6.3(C) of the Credit Agreement is amended by deleting “June 30,
2006” and substituting in its place the date “September 30, 2006”.
     (f) Section 7.1 of the Credit Agreement is amended by deleting clause
(b) and substituting the following in its place:
     “(b) Indebtedness existing and outstanding on the Closing Date set forth on
Schedule 7.1 and borrowings, reborrowings and refinancings of such amounts up to
the “Available” amounts set forth on such Schedule 7.1; provided, that,
International may not make any payment with respect to the keep well letters
provided for Crawford (China) Limited and Crawford & Company (Australia) Pty.
Ltd and set forth on Schedule 7.1 except as permitted pursuant to Section
7.4(d), and the final paragraph of Section 7.4;”
     (g) Section 7.1 of the Credit Agreement is further amended by re-numbering
clause (i) as clause (k) and adding the following new clauses (i) and (j) in the
appropriate alphabetical order:
     “(i) Indebtedness of any Loan Party to the extent permitted under Section
7.4(c);
     (j) Indebtedness owed by a Foreign Subsidiary to another Foreign
Subsidiary; and”
     (h) Section 7.1 of the Credit Agreement is further amended by adding the
following to the end of such Section:

- 2 -



--------------------------------------------------------------------------------



 



“Notwithstanding anything in this Section 7.1 to the contrary, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers may
loan the proceeds of Revolving Loans to any one or more of the Consolidated
Subsidiaries (other than a Dormant Company); provided that the aggregate
principal amount of such intercompany loans outstanding at any one time shall
not exceed the aggregate outstanding Revolving Loans of all Lenders at such
time.”
     (i) Section 7.4 of the Credit Agreement is further amended by deleting
clause (h) and substituting the following in its place:
     “(h) Investments existing on the Closing Date and set forth on Schedule
7.4; provided, that, with respect to any Investment set forth on Schedule 7.4
consisting of Indebtedness owing by a Subsidiary that is not a Subsidiary Loan
Party to any Consolidated Party, such Indebtedness, upon repayment, may not be
reborrowed; provided further, that, International may not make any payments with
respect to its keep well investments in Crawford (China) Limited and Crawford &
Company (Australia) Pty. Ltd set forth on Schedule 7.4 except as permitted
pursuant to Section 7.4(d), and the final paragraph of this Section 7.4 ”
     (j) Section 7.4 of the Credit Agreement is further amended by re-numbering
clause (j) as clause (k) and adding the following new clause (j) in the
appropriate alphabetical order:
     “(j) Investments made by a Foreign Subsidiary in another Foreign
Subsidiary; and”
     (k) Section 7.4 of the Credit Agreement is further amended by adding the
following to the end of such Section:
“Notwithstanding anything else in this Section 7.4 to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrowers may
loan the proceeds of Revolving Loans to any one or more of the Consolidated
Subsidiaries (other than a Dormant Company); provided that the aggregate
principal amount of such intercompany loans outstanding at any one time shall
not exceed the aggregate outstanding Revolving Loans of all Lenders at such
time.”
     (l) Schedule 4.14 of the Credit Agreement is hereby deleted and replaced
with Schedule 4.14 attached hereto.
     (m) Schedule 7.1 of the Credit Agreement is hereby deleted and replaced
with Schedule 7.1 attached hereto.
     (n) Schedule 7.4 of the Credit Agreement is hereby deleted and replaced
with Schedule 7.4 attached hereto.

- 3 -



--------------------------------------------------------------------------------



 



     (o) The form of compliance certificate attached hereto shall be attached to
the Credit Agreement as Exhibit H.
     Section 2. Amendments to Security Agreement. Subject to satisfaction of the
conditions contained in Section 4 below, the parties hereto agree that the
Security Agreement is modified by deleting Schedule IV and replacing it with
Schedule IV attached hereto.
     Section 3. Waiver. At the request of the Borrowers, but subject to the
satisfaction of the conditions precedent set forth in Section 4 below, the
Administrative Agent and the Lenders hereby waive the Defaults and Events of
Default arising solely by virtue of the Specified Defaults occurring prior to
the date hereof. The Borrower acknowledges and agrees that the waiver contained
in the foregoing sentence shall not waive (or be deemed to be or constitute a
waiver of) any other covenant, term or provision in the Credit Agreement or
hinder, restrict or otherwise modify the rights and remedies of the
Administrative Agent and the Lenders following the occurrence of any other
present or future Default or Event of Default (whether or not related to the
Specified Defaults) under the Credit Agreement or any other Loan Document.
     Section 4. Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:
     (a) This Amendment, duly executed and delivered by the Borrowers, the
Required Lenders and the Administrative Agent;
     (b) A Reaffirmation of Obligations under Loan Documents (the
“Reaffirmation”) duly executed by the Borrowers, the Administrative Agent, the
Lenders and each other Loan Party, in the form of Exhibit A attached hereto; and
     (c) Evidence that all expenses payable to the Administrative Agent, in
connection with this Amendment have been paid; and
     (d) Such other documents as the Administrative Agent on behalf of the
Lenders may reasonably request.
     Section 5. Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:
     (a) Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of each Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting

- 4 -



--------------------------------------------------------------------------------



 



creditors rights generally and (ii) the availability of equitable remedies may
be limited by equitable principles of general applicability.
     (b) Compliance with Laws, etc. The execution and delivery by each Borrower
of this Amendment and the performance by each Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any government action or violate any applicable
law relating to either Borrower; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of either Borrower, or
any indenture, agreement or other instrument to which either Borrower is a party
or by which they or any of their properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by either Borrower.
     (c) No Default. Other than as waived pursuant to Section 3 above, no
Default or Event of Default has occurred and is continuing as of the date hereof
or will exist immediately after giving effect to this Amendment.
     Section 6. Reaffirmation of Representations by Borrowers. Each Borrower
hereby repeats and reaffirms all representations and warranties made by such
Borrower to the Administrative Agent and the Lenders in the Credit Agreement and
the other Loan Documents on and as of the date hereof after giving effect to
this Amendment and the waiver in Section 3 with the same force and effect as if
such representations and warranties were set forth in this Amendment in full.
     Section 7. Release. In consideration of the amendment contained herein, the
Borrowers hereby waive and release each of the Lenders, the Administrative Agent
and the Issuing Bank from any and all claims and defenses, known or unknown,
with respect to the Credit Agreement and the other Loan Documents and the
transactions contemplated thereby
     Section 8. Expenses. The Borrowers jointly and severally agree to reimburse
the Administrative Agent on demand for all reasonable out-of-pocket costs and
expenses (including, without limitation, attorneys’ fees) incurred by it in
negotiating, documenting and consummating this Amendment and the transactions
contemplated hereby.
     Section 9. Effect; Ratification. Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents remain
unchanged and continue to be in full force and effect. The amendments contained
herein shall be deemed to have prospective application only, unless otherwise
specifically stated herein. The Credit Agreement is hereby ratified and
confirmed in all respects. Each reference to the Credit Agreement in any of the
Loan Documents (including the Credit Agreement) shall be deemed to be a
reference to the Credit Agreement, as amended by this Amendment. It is the
intention and understanding of the parties hereto that this Amendment shall act
as an amendment to the Credit Agreement and shall not act s a novation of the
indebtedness evidenced by the Credit Agreement.

- 5 -



--------------------------------------------------------------------------------



 



     Section 10. Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart and sending the same by telecopier, mail, messenger or
courier to the Administrative Agent. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York. This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors and assigns.
     Section 11. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
[Signature Pages Follow]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement and Security Agreement and Limited Waiver to be duly executed
as of March 2, 2007.

            BORROWERS

CRAWFORD & COMPANY
      By:   /s/ J. R. Caporaso         Name:   Joseph R. Caporaso       
Title:   Senior Vice President and Treasurer        CRAWFORD & COMPANY
    INTERNATIONAL, INC.
      By:   /s/ J. R. Caporaso         Name:   Joseph R. Caporaso       
Title:   Vice President and Treasurer     

[Signatures Continued on Following Pages]

 



--------------------------------------------------------------------------------



 



[Signature page to First Amendment to Credit Agreement and Security Agreement
and Limited Waiver for Crawford & Company and Crawford & Company International,
Inc.]

            LENDERS

SUNTRUST BANK,
     as Administrative Agent, Issuing Bank,
     as Swingline Lender and as a Lender
      By:   /s/ Kelly Gunter        Name: Kelly Gunter        
Title: Vice President      

[Signatures Continued on Following Pages]

 



--------------------------------------------------------------------------------



 



[Signature page to First Amendment to Credit Agreement and Security Agreement
and Limited Waiver for Crawford & Company and Crawford & Company International,
Inc.]

            [REQUIRED LENDER SIGNATURES ON FILE WITH REGISTRANT]        By:    
      Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS
     Reference is hereby made to that certain Credit Agreement dated as of
October 31, 2006 among Crawford & Company, Crawford & Company International,
Inc., the Lenders a party thereto and SunTrust Bank, as Administrative Agent,
(the “Credit Agreement”; capitalized terms used herein and not defined herein
have the meanings ascribed to such terms in the Credit Agreement).
     Each of the undersigned Loan Parties hereby (i) agrees that the amendments
contained in the First Amendment to Credit Agreement and Security Agreement and
Limited Waiver dated as of the date hereof shall not in any way affect the
validity and/or enforceability of any Loan Document, or reduce, impair or
discharge the obligations of such Person thereunder, (ii) reaffirms its
continuing obligations owing to the Administrative Agent and the Lenders under
each of the other Loan Document (including, without limitation, the Security
Agreement, the Pledge Agreement, the Collateral Assignment Agreement and the
Subsidiary Guaranty Agreement) to which such Person is a party, and
(iii) confirms that the liens and security interests created by the Loan
Documents continue to secure the Obligations.
     Each of the undersigned Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders that: (a) the execution and delivery by the
Loan Parties of this Reaffirmation is within the power (corporate or otherwise)
and authority of the Loan Parties, has been duly authorized and approved by all
requisite action on the part of the Loan Parties, and does not and will not
contravene, breach or conflict with any provision of applicable law or any of
the charter or other organic documents of the Loan Parties, or any indenture,
agreement, instrument or undertaking binding on the Loan Parties; (b) this
Reaffirmation has been duly executed by the Loan Parties; and (c) the Loan
Documents remain in full force and effect and constitute the legal, valid and
binding obligations of the Loan Parties, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting generally the enforcement of creditor’s
rights.
     This Reaffirmation shall be construed in accordance with and be governed by
the law of the State of New York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered
this Reaffirmation of Obligations under Loan Documents as of March 2, 2007.

            CRAWFORD & COMPANY
      By:   /s/ J. R. Caporaso         Name:   Joseph R. Caporaso       
Title:   Senior Vice President & Treasurer        CRAWFORD & COMPANY
   INTERNATIONAL, INC.
      By:   /s/ J. R. Caporaso         Name:   Joseph R. Caporaso       
Title:   Vice President & Treasurer        CRAWFORD LEASING SERVICES, INC.
THE PRISM NETWORK, INC.
CALESCO, INC.
CRAWFORD & COMPANY
    OF NEW YORK, INC.
CRAWFORD & COMPANY
    HEALTHCARE MANAGEMENT, INC.
RISK SCIENCES GROUP, INC.
QIRRA CUSTOM SOFTWARE, INC.
BROCKLEHURST MILLER, INC.
BROCKLEHURSTS, INC.
DENEFAR LTD.
      By:   /s/ J. R. Caporaso         Name:   Joseph R. Caporaso       
Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

[Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of March 2, 2007]

            E-TRIAGE.COM, INC.
      By:   R. Eric Powers, III         Name:   R. Eric Powers, III       
Title:   Vice President & Secretary        CRAWFORD & COMPANY, L.P.
      By:   CRAWFORD & COMPANY,
    as General Partner             By:   /s/ J. R. Caporaso         Name:  
Joseph R. Caporaso        Title:   Senior Vice President & Treasurer        THE
GARDEN CITY GROUP, INC.
      By:   /s/ J. R. Caporaso         Name:   Joseph R. Caporaso       
Title:   Treasurer        CRAWFORD & COMPANY
    OF CALIFORNIA
      By:   /s/ J. B. VanFleet         Name:   Jeffrey B. VanFleet       
Title:   President   

 



--------------------------------------------------------------------------------



 



         

[Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of March 2, 2007]

            CRAWFORD & COMPANY OF ILLINOIS
      By:   /s/ David J. Stouffer         Name:   David J. Stouffer       
Title:   Vice President        CRAWFORD & COMPANY OF FLORIDA
      By:   /s/ Henry Taylor         Name:   Henry Taylor        Title:  
President        CRAWFORD & COMPANY
    EMPLOYMENT SERVICES, INC.
      By:   /s/ Matt C. Wilkinson         Name:   Matt C. Wilkinson       
Title:   President        CRAWFORD HEALTHCARE
MANAGEMENT OF NORFOLK
AND BALTIMORE, INC.
      By:   /s/ W. L. Beach         Name:   William L. Beach        Title:  
Vice President & Secretary   

 



--------------------------------------------------------------------------------



 



         

[Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of March 2, 2007]

            CRAWFORD & COMPANY
SUBROGATION AND RECOVERY, INC.
      By:   /s/ W. L. Beach         Name:   William L. Beach        Title:  
Vice President & Secretary        BROADSPIRE SERVICES, INC.
BROADSPIRE MANAGEMENT
    SERVICES, INC.
PILLAR SERVICES, INC.
      By:   /s/ J. R. Caporaso         Name:   Joseph R. Caporaso       
Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF
COMPLIANCE CERTIFICATE
Crawford & Company
Crawford & Company International, Inc.
[Date]
SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Attention: Agency Services
     References made to the Credit Agreement dated as of October 31, 2006 (as
the same may be amended, restated, modified or supplemented from time to time,
the “Credit Agreement”) by and among Crawford & Company, a Georgia corporation
(“Crawford”), Crawford & Company International, Inc., a Georgia corporation
(“International”; Crawford and International are each referred to herein
individually as a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), and SunTrust Bank, in its capacity as Issuing Bank, and in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed such term in the Credit Agreement.
     As of the date hereof, the undersigned hereby certifies as follows: (a) the
information furnished in the materials attached hereto is true, correct and
complete in all material respects; (b) there exists [no] Default or Event of
Default;1 (c) the Borrowers [are] [are not] in compliance with Section 5.12,
Section 5.13, Section 5.14, Section 5.15 of the Credit Agreement and Schedule 1
attached hereto sets forth in reasonable detail the information or certification
used in determining such [compliance] [or non-compliance]; (d) the Borrowers
[are][are not] in compliance with Article VI and Section 7.5 of the Credit
Agreement and Schedule 2 and Schedule 3 attached hereto sets forth in reasonable
detail the calculations, information or certification used in determining such
[compliance] [or non-compliance]; and (e) there [has][has not] been a change in
GAAP or the application thereof since the date of Crawford’s audited financial
statements referred to in Section 4.4 of the Credit Agreement. 2
 

1   If a Default or an Event of Default exists, specify the details thereof and
the action which the Borrowers have taken or propose to take with respect
thereto.   2   If any change has occurred, (i) specify the effect of such change
on the financial statements of the Borrowers and their Subsidiaries or
(2) specify that such change does not affect or apply to the Borrowers and their
Subsidiaries, including the presentation by such Persons of their financial
statements.

 



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, the undersigned has executed this Compliance
Certificate on behalf of the Borrowers as of the date first written above.

            CRAWFORD & COMPANY
      By:           Name:           Title:           CRAWFORD & COMPANY
INTERNATIONAL, INC.
      By:           Name:           Title:        

 